DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaghoubi (US 2015/0036060).  Regarding claim 1, Yaghoubi teaches a vehicle seat (see [0001]) comprising: a seat framework including a first frame and a second frame (see Figure 2P below) that are capable of supporting an occupant (see Figures 3F and Figure 3G), and a link including a first swing shaft via which the first frame is coupled to one end side of the link and a second swing shaft via which the second frame is coupled to another end side of the link (see Figure 2P below; also see the shaft, 42 in Figure 2M); a first cover (81 covering the first frame of the seat bottom – see Figure 4A) that is attached to a back face (see 82 in Figure 4B) of the first frame on an opposite side from a front face configured to .


    PNG
    media_image1.png
    623
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    630
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    433
    625
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    644
    679
    media_image4.png
    Greyscale


	Regarding claim 2, Yaghoubi teaches wherein the first curved face runs continuously from one end portion to another end portion of the first cover along a seat width direction (see Figure 4A above; also see Figure 2H); and the second curved face runs continuously from one end portion to another end portion of the second cover along the seat width direction (see Figure 4A above; also see Figure 2H).

	



Regarding claim 3, Yaghoubi teaches wherein in a state in which the first curved face and the second curved face are at their closest proximity to each other, respective end portions on a front face side of the first curved face and the second curved face abut each other (see Figures 2A, 2B, 2H), and respective end portions on a back face side of the first curved face and the second curved face are spaced apart from each other (see Figures 2A, 2B and 2H).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaghoubi (US 2015/0036060) in view of Takahashi (US 2020/0276913).  Regarding claim 4, it is described above what is disclosed by Yaghoubi; however, the reference does not distinctly disclose wherein a pair of seat frameworks are provided opposite to each other in a seat front-rear direction; and each of the seat frameworks is swingably coupled to a base section fixed to a floor section of a vehicle cabin.  Rather, Yaghoubi teaches a single framework on a floor section of a cabin (see the framework mounted to item 40 in Figures 2A and 2C).
Takahashi, in a similar field of endeavor, teaches two seats/frameworks provided opposite one another in a front-rear direction which are swingably coupled to a base section fixed to the floor (30) of a vehicle (see Figure 15).  It would have been obvious to one having ordinary skill in the art to modify the vehicle of Yaghoubi to include two frameworks, instead of one, which are facing one another (as in Takahashi, in order to facilitate conversation and a more personable/interactive experience between users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/               Primary Examiner, Art Unit 3636